           Case 1:20-cv-07453-RWL Document 25 Filed 04/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                     4/1/2021
JUAN POLANCO,                                                  :
                                                               :        20-CV-7453 (RWL)
                                    Plaintiff,                 :
                                                               :            ORDER
                  - against -                                  :    APPROVING SETTLEMENT
                                                               :     AND DISMISSING CASE
70 SHERMAN DRY CLEANERS INC., et al., :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        This case is an action for damages under the Fair Labor Standards Act, 29 U.S.C.

§ 201 et seq. (“FLSA”), and the New York Labor Law. Before the Court is the parties’

joint letter request that the Court approve their Settlement Agreement and Release of

Wage and Hour Claims (the “Settlement Agreement”), a fully executed copy of which was

submitted on April 1, 2021. A federal court is obligated to determine whether settlement

of an FLSA case under the court’s consideration is fair and reasonable and the subject of

an arm’s length negotiation, not an employer’s overreaching. See Cheeks v. Freeport

Pancake House, 796 F.3d 199 (2d Cir. 2015).

        The Court has carefully reviewed the Settlement Agreement as well as the parties’

letter. The Court has taken into account, without limitation, prior proceedings in this

action; the attendant risks, burdens, and costs associated with continuing the action; the

range of possible recovery; whether the Settlement Agreement is the product of arm’s

length bargaining between experienced counsel or parties; the amount of attorneys’ fees;

and the possibility of fraud or collusion.                  Among other attributes of the Settlement

Agreement, there are no confidentiality or non-disparagement restrictions; the release is



                                                        1
         Case 1:20-cv-07453-RWL Document 25 Filed 04/01/21 Page 2 of 2




narrowly tailored to wage and hour claims; and the attorneys’ fees are within a fair,

reasonable, and acceptable range. Considering all the circumstances, the Court finds

that the Settlement Agreement is fair and reasonable and hereby approved.

       This case, having resolved by settlement, is hereby dismissed and discontinued in

its entirety, with prejudice, without costs or fees to any party, except as provided for in the

parties’ Settlement Agreement. The Clerk of Court is respectfully requested to terminate

all motions and deadlines, and close this case.

                                           SO ORDERED.



                                           _________________________________
                                           ROBERT W. LEHRBURGER
                                           UNITED STATES MAGISTRATE JUDGE

Dated: April 1, 2021
       New York, New York

Copies transmitted this date to all counsel of record.




                                              2
